PER CURIAM.
Timothy Michael Baker seeks to appeal the district court’s order denying his motion for reconsideration of the order denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion and for a certificate of appealability.* We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Baker, Nos. CR-96-820; CA-99-4093-6-13AK (D.S.C. filed Jan. 9, 2002; entered Jan. 10, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Baker's appeal is limited to the January 10, 2002, order denying his motion for reconsideration and for a certificate of appealability. Baker’s motion for reconsideration was not the functional equivalent of a notice of appeal from the July 30, 2001, order and judgment denying his § 2255 motion.